     Case 2:19-cv-00297-LSC-SGC Document 65 Filed 07/29/21 Page 1 of 2                     FILED
                                                                                   2021 Jul-29 AM 10:35
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION
TIMOTHY F. DEMPSEY,                        )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No. 2:19-cv-00297-LSC-SGC
                                           )
WARDEN JIMMY THOMAS, et al.,               )
                                           )
       Respondents.                        )

                          MEMORANDUM OPINION
      On June 28, 2021, the magistrate judge entered a report recommending the

court grant Timothy F. Dempsey’s motion to dismiss his petition for a writ of habeas

corpus. (Doc. 64). The magistrate judge further recommended that the court deny

Dempsey’s requests to “reserve” the petition, for production of documents and other

tangible items, and for an order requiring the Jefferson County District Attorney’s

Office to produce certain state court records and tangible items. (Doc. 64). Although

the magistrate judge advised Dempsey of his right to file objections to the report and

recommendation within 14 days, the court has not received objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS her recommendation. The court GRANTS

Dempsey’s motion to dismiss the petition for a writ of habeas corpus and
      Case 2:19-cv-00297-LSC-SGC Document 65 Filed 07/29/21 Page 2 of 2




DISMISSES the petition WITHOUT PREJUDICE.                        The court DENIES

Dempsey’s remaining requests.

      To the extent it may be required, this court DENIES a certificate of

appealability. The court may issue a certificate of appealability “only if the applicant

has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To make such a showing, a “petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong,” Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that “the

issues presented were adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotations omitted). Based

on the foregoing, Dempsey has failed to make the requisite showing.

      The court will enter a separate order.

      DONE and ORDERED on July 29, 2021.




                                             _____________________________
                                                     L. Scott Coogler
                                                United States District Judge
                                                                                   160704
